Title: The American Commissioners to Samuel Tucker, 15 April 1778
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Tucker, Samuel


Sir
Passy, near Paris Ap. 15. 1778
We this Moment had the Pleasure of your Letter from Bourdeaux of Ap. 11. and approve of your Activity in getting your Ship ready for Sea.

We have this Day dispatched to Captain Palmes your Orders for your future Government, and shall write this Day to Mr. Bondfield to supply you with all necessary Provisions, and are your very humble servants
B FranklinArthur LeeJohn Adams
Captn. Tucker.
